





Exhibit 10.1








AMENDMENT TO
EMPLOYMENT AGREEMENT


RECITALS


WHEREAS, Philippe Lord (“Executive”) is currently employed by Meritage Homes
Corporation (the “Company”) as its Executive Vice President - Chief Operating
Officer under that certain Employment Agreement (the “Agreement”) executed by
and between the Company and Executive on May 15, 2017; and


WHEREAS, Paragraph 9 of the Agreement provides that the Agreement may be amended
only in writing executed by the Company and the Executive (each a “Party” and
together the “Parties”); and


WHEREAS, the Agreement sets forth a number of provisions governing the
employment relationship between the Parties, including but not limited to the
Bonus opportunities available to the Executive; and


WHEREAS, in action taken on November 14, 2016 by the Compensation Committee of
the Company’s Board of Directors (the “Compensation Committee”), the Bonus
payable to Executive with respect to a Performance Period was set at an amount
ranging from 0% to 170.5% of the Executive’s Target Bonus; and


WHEREAS, inconsistent with the Compensation Committee’s previous decision, the
Agreement as executed erroneously provided that the Bonus payable to Executive
with respect to a Performance Period was set at an amount ranging from 0% to
150% of the Executive’s Target Bonus; and


WHEREAS, the Compensation Committee has affirmed that the upper end of the Bonus
range it established in an action taken November 14, 2016 effective for
Performance Periods beginning on and after January 1, 2017 reflects the
Company’s legally binding commitment to the Executive for such Performance
Periods.


NOW THEREFORE, in consideration of the covenants and mutual agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and in reliance upon the representations,
covenants and mutual agreements contained herein, the Parties agree to amend the
Agreement as provided in this amendment (the “Amendment”) to correct the above
described error and conform the Agreement with actions previously taken by the
Compensation Committee, as follows:


1.
Paragraph C of Exhibit C to the Agreement (“Target Bonus and Bonus”) be and
hereby is amended to conform such paragraph with the Compensation Committee’s
November 14, 2016 action by replacing the term “150%” with “170.5%.”



[remainder of page intentionally left blank - signatures appear on the following
page]







--------------------------------------------------------------------------------





The Parties have executed this Agreement on this 15th day of May, 2017,
effective retroactively to January 1, 2017.
COMPANY: MERITAGE HOMES CORPORATION


 
 
 
By:
/s/
Steven J. Hilton
 
By:
Steven J. Hilton
 
 
Chief Executive Officer





EXECUTIVE: PHILLIPPE LORD
 
 
 
 
/s/
Phillippe Lord










